DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/07/2020 and 8/04/2021 have been considered.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP2005225140A to Umekawa (see attached English-language translation).
Regarding claim 1, Umekawa discloses a gas barrier film excellent in water vapor and oxygen barrier properties, even in a high humidity condition, prepared from an aqueous composition comprising a water-soluble polyvinyl alcohol and an inorganic layered compound typified by montmorillonite. In example 1, the composition is made of 1.7 wt% of sodium montmorillonite, 3.3 wt% of a PVA having a degree of polymerization of 1700 and a saponification rate of at least 98%, 28.5 wt% of ethanol and 66.5 wt% of water. It is applied to a biaxially stretched polypropylene film by gravure coating and dried with hot air. Clearly, Umekawa discloses all the features of claim 1 but is silent as to any change in the viscosity of the composition when the temperature is changed from 5oC to 24oC. Nevertheless, since the composition is substantially identical to the claimed one, it necessarily follows that the two compositions share similar viscosity behaviors. Alternatively, as the prior art composition has a low solids content of 5 wt%, i.e., the thickening effect of PVA and sodium montmorillonite is minimal, and since it forms a good barrier to water vapor and oxygen after the coating is heat-dried, it would be obvious to a person having ordinary skill in the art to assume that the uniformity of the coating is not affected by the drying process. In other words, the viscosity of the composition remains relatively unchanged when the temperature fluctuates, such as between 5oC and 24oC. The Office does not have the means to conduct experiments to prove or disprove the assertions, and the burden of proof is now shifted to the applicant to show otherwise. See MPEP 2112 (III-V). Claims 1-2, 8-11 and 15-16 are therefore unpatentable. So is claim 3 because a completely saponified PVA has 2.27 moles of hydroxyl groups per 100 g of the polymer, and the prior art polymer has a saponification degree of at least 98%, i.e., it has slightly less than 2.27 moles of hydroxyl groups per 100 g of polymer. The features of claims 12-14 are anticipated because both the claimed composition and the prior art composition employ the same sodium montmorillonite: Kunipia G from Kunimine Kogyo Co. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over JP2005225140A to Umekawa.
Regarding claim 6, the fluid of claim 1 is disclosed by Umekawa as explained above. The prior art PVA has a polymerization degree of 300-5000, more preferably 500-3500. Since each repeating unit has a molecular weight of 44, a polymerization degree of 300-5000 is equivalent to a MW of 13,200-220,000, which overlaps the claimed range. While Umekawa fails to provide an example that employs a PVA having a MW within the claimed range, it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to modify the composition by employing a PVA having a MW within the range of 13,2000-220,000, including the sub-range of 13,000-50,000, without expecting any difficulties or negative consequences. See MPEP 2144.05(I). 

Claims 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over JP2005225140A to Umekawa in view of WO2010030371A1 to Brondsema et al.
Regarding claims 4-5 and 7, the fluid of claim 1 is disclosed by Umekawa as explained above. While Umekawa teaches that the PVA can be a copolymer, it fails to teach a polymer having an amino group. However, Brondsema et al. discloses a composition for forming a barrier layer that has improved CO2 and O2 barrier properties, wherein the composition is an aqueous composition comprising a water-soluble copolymer of vinyl alcohol and vinylamine (p. 1) and wherein the proportion of vinylamine in the copolymer is 1-50 mol%, which roughly translates to 0.023-1.15 moles of amino groups per 100 g of the copolymer. In the examples, the copolymers have 5 mol% amine and 10.5 mol% amine, i.e., roughly 0.11 and 0.23 moles of amino groups per 100 g of polymer, respectively. The barrier layer exhibits superior CO2 and O2 barrier properties (claims 21-22) in high humidity conditions (examples), and desirable color properties (examples). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to modify the composition disclosed by Umekawa by employing the water-soluble copolymer of vinyl alcohol and vinylamine disclosed by Brondsema et al. to achieve a better barrier to CO2 and O-2 gases and avoid yellowing.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762